UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1778


ALVIN SHELDON KANOFSKY,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                       (Tax Ct. No. 022008-13L)


Submitted:   November 19, 2015             Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin Sheldon Kanofsky, Appellant Pro Se.    Michael J. Haungs,
Supervisory Attorney, John Schumann, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvin     Sheldon    Kanofsky    appeals        the     tax     court’s       order

upholding      the     Commissioner’s   notice        of   federal      tax    lien     to

collect his unpaid income tax liabilities for the 2006 and 2007

tax    years   and     imposing   a   penalty       upon   Kanofsky      for       raising

frivolous arguments for the purpose of delay.                        The Commissioner

has moved to dismiss the appeal for improper venue.                                We have

reviewed the record and conclude that venue does not lie in this

Circuit.       See 28 U.S.C. § 7482(b)(1) (2012).                  Additionally, we

find that transfer of venue to the Third Circuit is not in the

interest of justice.          See Sorcia v. Holder, 643 F.3d 117, 122-23

(4th   Cir.    2011)     (declining    to       transfer   case    under      28    U.S.C.

§ 1631 [(2012)] due, in part, to “weakness of [the appellant’s]

argument on the merits”).             Accordingly, we dismiss the appeal.

We    dispense    with     oral   argument       because     the   facts   and       legal

contentions      are    adequately    presented       in     the   materials        before

this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2